

 S504 ENR: Asia-Pacific Economic Cooperation Business Travel Cards Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
 seventeenS. 504IN THE SENATE OF THE UNITED STATESAN ACTTo permanently authorize the Asia-Pacific Economic Cooperation Business Travel Card Program.1.Short titleThis Act may be cited as the Asia-Pacific Economic Cooperation Business Travel Cards Act of 2017.2.Asia-Pacific Economic Cooperation Business Travel Cards(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 417 the following:418.Asia-Pacific Economic Cooperation Business Travel Cards(a)In generalThe Commissioner of U.S. Customs and Border Protection is authorized to issue an Asia-Pacific Economic Cooperation Business Travel Card (referred to in this section as an ABT Card) to any individual described in subsection (b).(b)Card issuanceAn individual described in this subsection is an individual who—(1)is a citizen of the United States;(2)has been approved and is in good standing in an existing international trusted traveler program of the Department; and(3)is—(A)engaged in business in the Asia-Pacific region, as determined by the Commissioner of U.S. Customs and Border Protection; or(B)a United States Government official actively engaged in Asia-Pacific Economic Cooperation business, as determined by the Commissioner of U.S. Customs and Border Protection.(c)Integration with existing travel programsThe Commissioner of U.S. Customs and Border Protection shall integrate application procedures for, and issuance, renewal, and revocation of, ABT Cards with existing international trusted traveler programs of the Department.(d)Cooperation with private entities and nongovernmental organizationsIn carrying out this section, the Commissioner of U.S. Customs and Border Protection may consult with appropriate private sector entities and nongovernmental organizations, including academic institutions.(e)Fee(1)In generalThe Commissioner of U.S. Customs and Border Protection shall—(A)prescribe and collect a fee for the issuance and renewal of ABT Cards; and(B)adjust such fee to the extent the Commissioner determines necessary to comply with paragraph (2).(2)LimitationThe Commissioner of U.S. Customs and Border Protection shall ensure that the total amount of the fees collected under paragraph (1) during any fiscal year is sufficient to offset the direct and indirect costs associated with carrying out this section during such fiscal year, including the costs associated with operating and maintaining the ABT Card issuance and renewal processes.(3)Account for collectionsThere is established in the Treasury of the United States an Asia-Pacific Economic Cooperation Business Travel Card Account into which the fees collected under paragraph (1) shall be deposited as offsetting receipts.(4)Use of fundsAmounts deposited into the Asia Pacific Economic Cooperation Business Travel Card Account established under paragraph (3) shall—(A)be credited to the appropriate account of the U.S. Customs and Border Protection for expenses incurred in carrying out this section; and(B)remain available until expended.(f)NotificationThe Commissioner of U.S. Customs and Border Protection shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 60 days after the expenditures of funds to operate and provide ABT Card services beyond the amounts collected under subsection (e)(1).(g)Trusted traveler program definedIn this section, the term trusted traveler program means a voluntary program of the Department that allows U.S. Customs and Border Protection to expedite clearance of pre-approved, low-risk travelers arriving in the United States..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 417 the following new item:Sec. 418. Asia-Pacific Economic Cooperation Business Travel Cards..3.Account(a)In generalNotwithstanding the repeal of the Asia-Pacific Economic Cooperation Business Travel Cards Act of 2011 (Public Law 112–54; 8 U.S.C. 1185 note) pursuant to section 4(b)(1), amounts deposited into the APEC Business Travel Card Account established pursuant to such Act as of the date of the enactment of this Act are hereby transferred to the Asia-Pacific Economic Cooperation Business Travel Card Account established pursuant to section 418(e) of the Homeland Security Act of 2002 (as added by section 2(a) of this Act), and shall be available without regard to whether such amounts are expended in connection with expenses incurred with respect to an ABT Card issued at any time before or after such date of enactment.(b)AvailabilityAmounts deposited in the Asia-Pacific Economic Cooperation Business Travel Card Account established pursuant to section 418(e) of the Homeland Security Act of 2002, in addition to the purposes for which such amounts are available pursuant to such subsection, shall also be available for expenditure in connection with expenses incurred with respect to ABT Cards issued at any time before the date of the enactment of such section.(c)TerminationAfter the completion of the transfer described in subsection (a), the Asia-Pacific Economic Cooperation Business Travel Card Account established pursuant to the Asia-Pacific Economic Cooperation Business Travel Cards Act of 2011 shall be closed.4.Conforming amendments and repeal(a)Conforming amendmentsSection 411(c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211(c)) is amended—(1)in paragraph (17), by striking and at the end;(2)by redesignating paragraph (18) as paragraph (19); and(3)by inserting after paragraph (17) the following:(18)carry out section 418, relating to the issuance of Asia-Pacific Economic Cooperation Business Travel Cards; and.(b)Repeal(1)In generalThe Asia-Pacific Economic Cooperation Business Travel Cards Act of 2011 (Public Law 112–54; 8 U.S.C. 1185 note) is repealed.(2)Saving clauseNotwithstanding the repeal under paragraph (1), an ABT Card issued pursuant to the Asia-Pacific Economic Cooperation Business Travel Cards Act of 2011 before the date of the enactment of this Act that, as of such date, is still valid, shall remain valid on and after such date until such time as such Card would otherwise expire.Speaker of the House of RepresentativesVice President of the United States and President of the Senate